Continuation of Request for Reconsideration Box 12
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure based on the allotted time per AFCP 2.0 with respect to proposed amendments of claim 1:
Weir Group LTD (GB 2049832) discloses in Figure 3 a throat ring (38) that is able to move up/down in axial direction as a result of rotation of a wheel (37) and the shims (39) can be adjusted.
Jassiniker (US 3365120) discloses a cylindrical tube (12) that moves in the axial direction through pressure changes (10a, 10b) of a piston (11), and as a result the plunger bottom face (7) changes the area of the diffuser radially outward of the impeller.
Rogo (US 4544325) discloses a plunger (34) is able to move in the axial direction (Figure 1) and is defined radially outward of the impeller. The plunger moves through the actuator (60) that rotates a drive gear (64) that rotates a pinion (46) allowing for the axial movement.
Sorokes (US 4932835) discloses a ring with a gear (48) that interacts with a pinion (50) and as a result moves diffuser vanes (26) to influence the flow in the volute.
Bandukwalla (US 4378194) discloses a plunger ring (54) that moves axially as a result of an actuator (58).
Mount (US 4219305) discloses a control ring (30) that can function as a plunger moves in an axial direction to limit flow radially outward of the impeller.
Jiang (US 10082147) discloses a plunger (41) that moves in the axial direction to block fluid at the radially outward portion of the impeller.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745